Citation Nr: 1041492	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial increased disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from March 2, 2006 to April 15, 2008; 50 percent 
disabling from April 16, 2008 to September 29, 2008; and 70 
percent disabling since September 30, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to September 30, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for PTSD and initially 
evaluated it as 10 percent disabling effective March 2, 2006.  In 
a February 2007 Notice of Disagreement, the Veteran disagreed 
with the 10 percent evaluation of his now service-connected PTSD.  
By rating decision issued in August 2007, the RO granted an 
increased to 30 percent effective March 2, 2006 (the effective 
date of service connection).  A Statement of the Case was issued, 
and the Veteran perfected his appeal in October 2007.  

Subsequently, in a rating decision issued in September 2008, the 
RO granted an increased disability rating to 50 percent effective 
April 16, 2008.  And, in an April 2010 rating decision, the RO 
granted an increased disability rating to 70 percent effective 
September 30, 2008.  As the Veteran's initial rating for service-
connected PTSD has been staged, the issue has been reframed as 
set forth on the title page of this decision.

Further, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The Board notes that the Veteran was granted a 
TDIU effective September 30, 2008.  A claim for a TDIU earlier 
than September 30, 2008, therefore, has been added as an 
additional claim entitled to current appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, the Board finds that a remand of the Veteran's 
claims is necessary for additional development.  Specifically, 
the Board notes that, at the VA examinations conducted in April 
2008 and March 2009, the Veteran reported receiving treatment at 
VA for his PTSD; however, no such records have been associated 
with the claims file.  These treatment records may be highly 
probative to the Veteran's claim as they may assist in 
determining the severity of the Veteran's PTSD.  In addition, VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The Board notes that unrelated VA 
treatment records in the claims file show the Veteran receives 
treatment at the VA Medical Center in Detroit, Michigan.  Upon 
remand, the Veteran's VA mental health records relating to 
treatment of his PTSD should be obtained from the Detroit VA 
Medical Center.

In addition, the Board notes that there appears to be outstanding 
private treatment records relating to treatment of the Veteran's 
PTSD.  The Veteran submitted two statements from a private 
psychiatrist dated in September 2008 and August 2009 that 
indicate that this psychiatrist treated the Veteran from July 
2008 to August 2009.  On remand, the Veteran should be asked to 
provide VA with a release for these treatment records or provide 
these treatment records to VA himself.

After all additional development has been accomplished, the 
Veteran should be schedule for a new VA examination to determine 
the current severity of his PTSD.  The VA examiner should 
consider all the evidence of record, including the VA and non-VA 
treatment records, in determining the severity of the Veteran's 
service-connected PTSD and in assigning a Global Assessment of 
Functioning (GAF) score.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder 
copies of all records of mental health treatment 
that the Veteran may have received from the VA 
Medical Center in Detroit, Michigan since March 
2006.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

2.  Contact the Veteran and ask him to complete 
a release form authorizing VA to obtain the 
treatment records of the private psychiatrist 
who has treated the Veteran for his PTSD and who 
authored the September 2008 and August 2009 
statements.  The Veteran should be advised that, 
in lieu of submitting a completed release form, 
he can submit these private medical treatment 
records to VA himself.  If the Veteran provides 
a completed release form, then the medical 
records identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and afforded 
an opportunity to submit the identified records.  
All such available records should be associated 
with the Veteran's claims folder.  

3.  After all additional information and 
evidence has been obtained, the Veteran should 
be scheduled for a VA examination to determine 
the current severity of his service-connected 
PTSD.  The claims file must be provided to the 
examiner who shall note in the examination 
report that it was reviewed.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the Veteran's service-connected 
PTSD.  The report of examination should contain 
an account of all manifestations of the 
disability found to be present.  The examiner 
should comment on the extent to which the 
service-connected PTSD impairs the Veteran's 
occupational and social functioning.  The 
examiner should assign an appropriate GAF score 
and provide a rationale for the score assigned.

4.  After all development has been completed 
(including ensuring the adequacy of the VA 
examination), the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

